—Determinations of respondent Commissioner of the New York City Police Department, dated on or about March 2, 1998, which, after an administrative hearing, found that petitioner Robert Queally used excessive force to effect an arrest and imposed as a penalty therefor a 10-day loss of vacation time, and found that petitioner Ann Nicastro had been discourteous and imposed as a penalty therefor a 15-day loss of vacation time, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edward Lehner, J.], entered September 22, 1998) dismissed, without costs.
Substantial evidence, including the testimony of the complainant and his wife, supports respondents’ determination that petitioner Queally used unnecessary force in effecting an improper arrest against the complainant, and that Officer Nicastro addressed the complainant inappropriately during the same improper arrest (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; Matter of Berenhaus v Ward, 70 NY2d 436, 443). We do not find the penalty imposed to have been disproportionate to the offense. Concur — Sullivan, J. P., Tom, Rubin, Andrias and Buckley, JJ.